RESOLUCIÓN
San Juan, Puerto Rico a
por cuanto, el Hon. Peter Ortiz Gustafson ha sido un fiel y destacado servidor de la Rama Judicial desde el 2 de septiembre *369de 1975 como Juez Superior y desde el 31 de mayo de 1985 hasta hoy como Juez Asociado de este Tribunal.
POR cuanto, el Juez Ortiz Gustafson cesa en sus funciones como Juez Asociado de este Tribunal por razón de su renuncia voluntaria para acogerse a un merecido retiro.
por cuanto, el compañero Ortiz Gustafson ha sido un emi-nente jurista y un magnífico colaborador con una vocación y tradición jurídica excepcional en nuestro país.
por cuanto, su laboriosidad, hombría de bien y extraordinaria sensibilidad humana han de causar que su ausencia sea muy sentida en este Tribunal, en la Judicatura y en la comunidad legal.
por tanto, resuélvese por este Tribunal Supremo de Puerto Rico:
1. Testimoniarle nuestro agradecimiento por su extraordina-ria contribución a la causa de la justicia en Puerto Rico y su ejemplar dedicación al servicio público.
2. Expresarle nuestra satisfacción por la oportunidad de haber podido servir en este Cuerpo con una persona de las dotes profesionales y personales de nuestro querido compañero.
3. Comunicarle a él y a su distinguida familia los deseos de salud y felicidad en los años por venir.

Publíquese la presente en el tomo correspondiente de nues-tras Decisiones.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Ortiz Gustafson no intervino.
(.Fdo.) Francisco R. Agrait Liado

Secretario General